Citation Nr: 0925800	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly compensation as a result 
of being housebound or requiring aid and attendance.

2.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  He died in July 1953.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the appellant's claims of 
entitlement to a death pension and a special monthly pension 
due to being housebound or requiring the aid and attendance 
of another person.

The Board points out that the appellant, in her substantive 
appeal, requested a hearing before the Board.  Such hearing 
was scheduled for May 2009, however the appellant failed to 
report for that hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.

2. The competent medical evidence does not show that the 
appellant is substantially confined to her home or the 
immediate premises.

3.  During 2006, the only period for which the appellant 
provided income information, she had annual adjusted income 
of $7,478.00, including subtracting reasonably predictable 
unreimbursed medical expenses.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person or on being housebound have not been met.  38 U.S.C.A. 
§§ 1541, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2008).

2.  The appellant's countable income is excessive for receipt 
of non-service-connected death pension benefits.  38 U.S.C.A. 
§§ 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 
3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in June 2006 and March 2007.  These items 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claims on appeal, such as 
obtaining a VA examination.  Consequently, the duty to notify 
and assist has been satisfied in this appeal.




Special Monthly Pension

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.351(f).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2); 38 C.F.R. § 3.351(f).

Taking into account all relevant evidence, the Board finds 
that a special monthly pension is not warranted in this case, 
as the evidence of record does not show that the appellant 
has met any of the relevant criteria regarding the grant of a 
special monthly pension based on housebound status, or a 
requirement of aid and attendance.

A June 2006 statement from a private physician is of record.  
It indicates that the appellant was first seen in March 2006 
with complaints of lost vision in the right eye.  Vision was 
20/800 in the right eye and 20/70 in the left.  A retinal 
detachment was found, and surgery was performed.  Currently, 
her vision was found to be counting fingers at 2 feet in the 
right eye.  The prognosis for good vision in the right eye 
was poor.  Cataracts were also seen in both eyes.  While the 
Board does not dispute that the appellant's vision is 
significantly impaired, particularly in the right eye, this 
evidence does not show that the veteran is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less, such that the vision criteria for 
awarding aid and attendance under 38 C.F.R. § 3.351(c) would 
be met.

The appellant also received a VA examination regarding 
housebound status or the need for aid and attendance in June 
2006.  At that time, the appellant was noted to have some 
vision impairment and kyphosis.  However, she was found to 
have no restrictions on the use of her upper or lower 
extremities, or her spine. She was not incontinent, and had 
no memory loss, or loss of balance.  She reported that she 
used to attend a local Senior Citizens center before it 
closed.  She was able to walk one block without the 
assistance of another person, and did not use any aids for 
locomotion.  She reported she typically spent 4-5 hours a day 
out of the home, for about 5 days a week.  The examiner 
concluded that the appellant did not require daily skilled 
services.

With respect to whether the appellant requires aid and 
attendance, again, the record is negative for any indication 
that the appellant is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(c).  

The Board now turns to a determination of whether a factual 
need for aid and attendance is present.  Although the medical 
evidence demonstrates that the appellant has some trouble 
seeing, the evidence of record does not reveal 
that the appellant is so helpless as to need regular aid and 
attendance.  The record does not show an inability to keep 
herself ordinarily clean and presentable; need for frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  The appellant can walk 
without assistance and perform tasks around the house.  
Furthermore, no disability has been identified that would be 
of such severity as to impose the degree of restrictions 
contemplated by the cited regulation.

With respect to whether the appellant is housebound, the 
record is negative for any indication that the appellant is 
substantially confined to her house or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime.  38 C.F.R. § 3.351(f).  The 
record specifically provides that the appellant leaves her 
house approximately 5 days a week for 4 to 5 hours at a time.

Therefore, based on a thorough review of the record, the 
Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that entitlement to special monthly pension for a 
spouse based on the need for regular aid and attendance or by 
reason of being housebound is not warranted.


Death Pension

The surviving spouse of a veteran who met the wartime service 
requirements can be paid the maximum rate of pension, reduced 
by the amount of her countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. 
§ 3.21.  The maximum annual pension rate is adjusted from 
year to year.  The appellant's claim was received in 2006.  
Effective in 2006, the income limit for a surviving spouse 
with no dependents was  $7,094.00.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. § 
3.272.  Effective in December 2006, five percent of the MAPR 
was $366.  However, the VA can only consider medical expenses 
to be ongoing, and therefore deductable, if they are 
reasonably predictable.

The appellant provided income information in her initial 
claim filed in 2006.  At that time, she noted that she had 
$11,000 available in cash and bank deposits.  She reported a 
yearly Social Security income of $6,012.00, and yearly 
dividend and income interest income of $1100.  She reported 
that she paid $56 a month for medicare deduction, and $90 a 
month in prescription drugs.  The appellant did not submit 
evidence showing the specific cost of each monthly 
prescription.  Upon review of the records, including a review 
of the veteran's benefits from the Social Security 
Administration (SSA), she was found to have income of 
$7,086.00 total from SSA, as well as an annual income of 
$1,100.00 from interest.  She was then found to have yearly 
medical expenses of $1,062.00, which were recurring 
deductions for Medicare premiums.  The veteran's reported 
$90.00 a month in prescription costs could not be counted as 
an ongoing expense as, since the appellant had given no 
history of medical expenses, it was not felt that this amount 
could be reasonably predicted as a monthly expense.  Thus, 
subtracting the countable yearly medical expenses from the 
appellant's annual income, she was found to have an adjusted 
income of $7,478.00, which was in excess of the $7,094.00 
income limit for grant of a pension.  Therefore, the 
appellant's income exceeded the limits set by law for the 
grant of pension benefits.  The appeal must therefore be 
denied.  The Board points out however, that, should the 
appellant have a change in income in the future or a change 
in countable and reasonably predictable monthly expenses, she 
may again file a claim for a death pension based on those new 
changes in income.



ORDER

Entitlement to special monthly compensation as a result of 
being housebound or requiring aid and attendance is denied.

Entitlement to non-service-connected death pension is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


